UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Javier Alejandro Linares Barajas, ef al.,

Plaintiffs,

_V-
Thai Taste Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

omy

Se nmen ng |

§
Ceesreeataenntne erin erento

DEC 5 2019 |

19-cv-1643 (AJN)

ORDER

In an Order dated October 9, 2019, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 26. The deadline to file a joint

letter advising the Court that the parties do not consent was one week from the filing of the

settlement agreement. See id. The Court is not in receipt of either a consent form or a joint

letter.

The parties are hereby ordered to file either an executed consent form or a joint letter, as

described in the Court’s October 9, 2019 Order, on or before December 9, 2019. The parties are

reminded that they are free to withhold consent without negative consequences.

SO ORDERED,

Dated: December | , 2019
New York, New York

hye
Ht IP

J
UALNSON J. NATHAN
United States District Judge

 

 
